Citation Nr: 1718298	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-06 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a right knee disorder, and if so, whether service connection is warranted. 

2.  Whether new and material evidence has been received to reopen the claim for service connection for hay fever (now claimed as an allergy disorder, allergic rhinitis, or sinusitis), and if so, whether service connection is warranted. 

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to an effective date prior to December 20, 2010, for the grant of service connection for PTSD.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

On his March 2012 substantive appeal for the claim for service connection for a right knee disorder, the Veteran indicated that he wanted a video-conference hearing before the Board.  In an October 2015 written statement, the Veteran withdrew his request for a hearing.  Therefore, the request for a hearing has been withdrawn.

The Board notes that additional evidence was received after the November 2012 and June 2014 Statements of the Case.  However, since the decision herein is favorable toward the Veteran, the Board finds that the lack of RO consideration of the new evidence is not prejudicial to the Veteran.  38 C.F.R. § 20.1304 (c) (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  In an unappealed October 2001 rating decision, the RO denied the claim for service connection for a right knee disorder; the Veteran did not initiate an appeal to the October 2001 rating decision, and it became final.

2.  Evidence received since the final October 2001 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disorder.

3.  The evidence is in equipoise as to whether the Veteran's currently diagnosed right knee arthritis is related to service.

4.  In an unappealed July 1971 rating decision, the RO denied the claim for service connection for hay fever; the Veteran did not initiate an appeal to July 1971 rating decision, and it became final.

5.  Evidence received since the final July 1971 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for hay fever, now claimed as an allergic disorder.

6.  An allergy disorder, to include hay fever, was not "noted" at service entrance. 

7.  The Veteran's allergy disorder was incurred in service, symptoms of which have persisted since service separation.  

8.  The Veteran's PTSD disability more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgement, thinking, and mood.

9.  For the entire initial rating period on appeal, the Veteran's PTSD has not been manifested by total social impairment.

10.   The Veteran has not submitted sufficient evidence to rebut the presumption of regularity as to the mailing of the notice letter concerning the final July 1971 rating decision that denied service connection for psychiatric disorder.

11.  The Veteran did not file an informal or a formal claim for service connection for PTSD, or submit a request to reopen the previously-denied claim seeking service connection for a nervous disorder, prior to December 20, 2010.

12.  For the rating period beginning June 2011, the Veteran's service-connected disabilities prevented him from obtaining or maintaining a substantially gainful occupation. 


CONCLUSIONS OF LAW

1.  The October 2001 rating decision that denied the claim for service connection for a right knee disorder became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received to reopen service connection for a right knee disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for a right knee have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The July 1971 rating decision that denied the claim for service connection for hay fever became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

5.  New and material evidence has been received to reopen service connection for hay fever, now claimed as an allergy disorder.  38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156 (2016).

6.  The criteria for service connection for an allergy disorder have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

7.  The criteria for a 70 percent disability rating, but not higher, for PTSD have been met for the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).

8.  The criteria for an effective date earlier than December 20, 2010, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

9.  The criteria for entitlement to a TDIU beginning June 2011 have been met.  
38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The claims for service connection for a right knee disorder and an allergy disorder have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (reopening and granting of service connection), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

VA has met its duty to notify and assist the Veteran in this case.  The Veteran's PTSD claim arises from the Veteran's disagreement with the initial evaluation assigned after the grant of service connection.  The courts have held that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The Veteran's available service treatment records, VA and private treatment records, private psychiatric evaluations, and the Veteran's statements have been associated with the claims file.  Further, the Veteran was also afforded VA examinations in connection with his claim for PTSD in May 2011 and June 2014. 
38 C.F.R. § 3.159I (4) (2016). 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; fully addresses the relevant rating criteria; and contain a discussion of the effects of the Veteran's disabilities on his occupational and daily activities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159. 

Further, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained; hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


New and Material Evidence Legal Criteria

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant. 

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104 (a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105;
 38 C.F.R. §§ 3.160, 20.201, 20.302 (2016). 

A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118. 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).


New and Material Evidence Analysis for a Right Knee Disorder

The Veteran was denied service connection for a right knee disorder in an October 2001 rating decision because the evidence did not show that the Veteran's knee disorder was incurred in service or otherwise related to service.  The Veteran was notified of the decision, but he did not file a notice of disagreement with the October 2001 rating decision.  Therefore, the rating decision became final. 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The evidence of record at the time of the October 2001 rating decision included service treatment records, a January 2001 report from Dr. H. J., private treatment records dated in 1993, and lay statements from T. W. and T. M.

In support of the current application to reopen service connection for a right knee disorder, the new evidence associated with the record since the October 2001 rating decision includes, in pertinent part, a December 2010 lay statement from C. R., a fellow service-member that served with the Veteran.  The statement notes that C. R. was in basic training with the Veteran and remembers him injuring his knee during training and being on crutches for a couple of weeks.  The new evidence also includes an October 2011 Decision Review Officer hearing transcript where the Veteran reported that he injured his right knee in service.  He also indicated that some service treatment records may have been misplaced as he had been given "two different claim numbers."  See Id at pg. 3.   

The Board finds that the December 2010 lay statement from C. R. and the October 2011 hearing transcript relate to an unestablished fact necessary to substantiate the claim for service connection for a right knee disorder.  In other words, it provides evidence in support of a finding that the Veteran may have sustained an in-service right knee injury.  Accordingly, the evidence is new and material, and the claim is reopened.  See Cox v. Brown, 5 Vet. App. 95 (1993).

New and Material Evidence Analysis for an Allergy Disorder

The Veteran was denied service connection for hay fever in a July 1971 rating decision because the evidence did not show that the Veteran's disorder was incurred in service or otherwise related to service.  The Veteran was notified of the decision, but he did not file a notice of disagreement with the July 1971 rating decision.  Therefore, the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

The evidence of record at the time of the July 1971 rating decision included service treatment records and a March 1971 outpatient treatment record.

In support of the current application to reopen service connection for an allergy disorder, the new evidence associated with the record since the July 1971 rating decision includes, in pertinent part, a March 1988 private treatment record which includes a history of onset of allergy symptoms in 1971 while in Vietnam.

The Board finds that the March 1988 private treatment record relates to an unestablished fact necessary to substantiate the claim for service connection for hay fever, now claimed as an allergy disorder.  In other words, it provides evidence in support of a finding that the Veteran may have incurred an allergic disorder in service.  Accordingly, the evidence is new and material, and the claim is reopened.  See Cox v. Brown, 5 Vet. App. 95 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran's claimed condition of arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2016); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, an allergy disorder is not considered a chronic disease, therefore the application of 38 C.F.R. § 3.303(b) and Walker do not apply to that claim.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.





A.  Service Connection Analysis for a Right Knee Disorder

The Veteran maintains that he sustained a right knee injury in service during basic training in 1969, which resulted in a ligament injury.  The Veteran has indicated during his DRO hearing that he was on crutches for two weeks.

Upon review of all the evidence of record, lay and medical, the Board finds that the evidence is at least in equipoise as to whether the Veteran's right knee disorder is related to service. 

Initially, the Board notes that the Veteran has been diagnosed with degenerative arthritis of the right knee.  See January 2001 Orthopedic evaluation from Dr. H. J.

Although service treatment record are negative for any complaints, diagnoses, or treatment for a right knee disorder, the post-service medical evidence weighs in favor of finding that the Veteran's diagnosed arthritis is, at least in part, related to service. 

Regarding lay evidence, the Veteran and three fellow service-members have consistently reported that the Veteran injured his right knee in basic training and that he was on crutches for a few weeks.  Further, the Veteran served as a Medical Corpsman and is a certified physician's assistant; as such, the Board finds that his opinions regarding medical matters are entitled to probative weight.

Further, a post-service private treatment record dated in March 1993 shows that the Veteran reported several past episodes of "popping" in the right knee.  It was also noted that the Veteran had pain "every once in awhile after military injury."  A March 1993 x-ray of the right knee showed calcification of the medial collateral ligament consistent with Pellefrini-Steada disease.  These calcifications were noted to be on a "post-traumatic basis."  

The evidence also includes a January 2001 orthopedic evaluation from Dr. H. J.  During the evaluation, Dr. H. J. noted that the Veteran had difficulty with his right knee for 30 years beginning in basic training.  Specifically, the Veteran indicated that he was on a long march and twisted his knee and was on crutches for several weeks.  He reported on again/off again aches and pains in his knee, though his aches and pains were gradually worsening over the years.  A diagnosis of degenerative arthritis was noted.  Dr. H. J. then noted, to a degree of reasonable medical probability, that the Veteran's longstanding difficulty with his right knee was secondary to the original episode sustained 30 years ago, when he twisted his knee and was on crutches for several weeks.  Over the ensuing 30 years, there had been the gradual development of a degenerative process.  Examination of the Veteran's opposite knee was completely within normal limits; therefore, this was not a case of bilateral wear-and-tear due to aging, per Dr. H.J.   The Board finds this opinion to be both competent and probative.  

The Board notes that the Veteran has not been afforded a VA examination to address the etiology of his right knee disorder.  There are also no medical opinions of record that contradict Dr. H. J.'s medical opinion.

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for a right knee disorder is granted.  38 C.F.R. § 3.102.

B.  Service Connection Analysis for Allergy Disorder

The Veteran maintains that he has an allergy disorder (allergic rhinitis) that first manifested in service.  

The Board notes that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111 (West 2014); 38 C.F.R. § 3.304 (b) (2016).  Only such conditions as are recorded in examination reports are to be considered as noted.  
38 C.F.R. § 3.304 (b).

Upon review of the evidence of record, the Board finds that allergic rhinitis was not "noted" at service entrance.  The Board notes that, although the Veteran indicated that he had allergies (hay fever) in an 1969 report of medical history, a June 1969 Report of Medical Examination showed a normal clinical evaluation of the Veteran's sinuses and nose.  Further, hay fever or other allergic disorders were not indicated.   For these reasons, the Board finds that the record does not demonstrate that an allergy disability, including hay fever, was noted upon entry into service and does not demonstrate by clear and unmistakable (obvious or manifest) evidence hay fever existed before service entrance.  Accordingly, the Board finds that the presumption of soundness attached at service entrance has not been rebutted in this case.  See 38 C.F.R. § 3.304 (b); see also Odiorne v. Principi, 3 Vet. App. 456, 457 (1992), Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

Next, the Board finds that the preponderance of the competent and probative evidence of record weighs in favor of a finding that currently diagnosed allergic rhinitis was incurred in service.

The evidence includes a March 1971 treatment record, dated less than 1 month following service separation.  The record indicated that the Veteran had a history of sneezing and running, itchy, watery eyes.  It was specifically noted that the Veteran had "trouble in Vietnam."  

A March 1988 treatment record also indicated that the onset of the Veteran's allergy symptoms (congestion and wheezing) was in 1971.  A December 1990 Kaiser Permanente treatment record shows that the Veteran reported some rhinitis symptoms in the early 1970s which were mild.  

The evidence also includes the Veteran's lay statements which include reports of persistent allergy symptoms since service separation.  See April 2012 statement.  The Board finds that the Veteran is competent to provide evidence about what he experiences when he experiences allergies.  Layno, 6 Vet. App. 465.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence of record shows that the Veteran's allergic rhinitis had its onset during active service.  Therefore, the Board concludes that allergic rhinitis was incurred in service.  Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for is warranted.  
38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R.  § 4.3 (2016). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").
	
The Veteran's psychiatric disorder has been rated as 50 percent disabling under Diagnostic Code 9411 for PTSD for the entire rating period on appeal.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work). 

GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). 

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board prior to August 4, 2014, the DSM-5 is not applicable to this case.  Nonetheless, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2016).




Rating Analysis for PTSD

The Veteran maintains that his PTSD disability is more severe than what is contemplated by the currently assigned 50 percent rating. 

Upon review of the evidence of record, and with resolution of any doubt in the Veteran's favor, the Board finds that his PTSD symptoms result in occupational and social impairment with deficiencies in most areas such as work, family relations, judgement, thinking, and mood.

The evidence includes a May 2011 VA psychiatric examination report.  During the evaluation, the Veteran reported that, since his retirement in 2009, panic attacks, depression, and nightmares had worsened.  He also indicated that he had a fair relationship with his brothers and an excellent relationship with his sister.  The Veteran stated that he was married and had a good relationship with his wife and son.  He also indicated that he had several friends and volunteered with them.  It was noted that leisure activities included painting and mentoring veterans.  

Upon mental status examination, the Veteran's affect was normal and his mood was dysphoric.  It was noted that his sleep impairment interfered with daily activities.  Panic attacks were noted to occur once a week.  The Veteran reported suicidal thoughts, but no intent.  The examiner noted that the Veteran presented with moderate symptoms of PTSD with mild social dysfunction and moderate occupational dysfunction such that a GAF of 55 was appropriate.  His depressive disorder was more serious in that he had suicidal ideation and therefore a GAF of 50 was noted.  Further, the examiner stated that judgment was impaired as evidence by his suicidal ideation.  Thinking was impaired due to some slight, but noticeable problems attending.  Regarding family relations, the examiner noted that the Veteran had experienced one divorce and he also related some significant strains in his current marriage.  

The evidence also includes a July 2011 private psychological evaluation report authored by Dr. J. B.  The evaluation indicated that the Veteran was extremely overcontrolled. He had difficulty expressing his feelings and he felt bottled up much of the time.  He also tended to deny unacceptable impulses and when his denial failed, he felt anxious and guilty.  Other symptoms were noted to include sleep impairment, irritability and outbursts of anger, hypervigilance, and exaggerated startle response.  The examiner noted a GAF score of 40 and indicative that it reflected major impairment in occupational area, family relations, social relationships, judgment, and mood.

The Veteran submitted a March 2013 psychiatric report from Dr. C. G. B.  During the evaluation, it was noted that since his retirement from the federal government as an attorney and Veterans law judge with the Department of Veterans Affairs, he had experienced an increased amount of PTSD and depression symptoms, to include suicidal ideation with a persistent danger of harming himself; frequently reoccurring inability to perform activities of daily living; disorientation to time; memory loss; daily panic attacks; and depression affecting his ability to function independently; some neglect of personal appearance and hygiene; difficulty in adapting to stressful situations; and an inability to establish and maintain effective relationships resulting in total social and industrial impairment.  It was noted that his art gallery business continued to lose money, despite his wife's best efforts, primarily due to his inability to function.  Further, although certified to represent veterans before the Department of Veterans Affairs and the Court of Appeals for Veterans Claims, he had not been able to timely respond to VA notices for his claims because of his PTSD and depression.  The only activity he was able to maintain was volunteering as a mentor with the Veteran's Treatment Court, which was some Tuesday afternoons for 2 hours.   Dr. C. G. B. opined that the Veteran's PTSD with depression and persistent panic attacks precluded his ability to engage in substantial gainful employment. 

The Veteran submitted a private psychology note from Dr. K. C. dated in October 2013.  It was noted that the Veteran was seen for a consultation because his symptoms of anxiety and depression had significantly worsened and he was having difficulty function in most areas of his life.  During the evaluation, the Veteran reported significant dysfunction in his marriage.  It was also noted that the Veteran and his wife owned an art gallery, but it was not doing well, which caused the Veteran significant amounts of anxiety.  The Veteran had also recently had a significant relapse in his drinking most frequently associated with anxiety producing situations.  The Veteran reported experiencing a significant increase in panic attacks and reported sleep disruptions and loss of energy.  He also stated that he found little pleasure in anything and noted that his anxiety was interfering with day-to-day activities.  Dr. K. C. stated that the Veteran presented with a clinical picture of increasing difficulty with anxiety and depression.  He was unable to function on a day to day basis and was socially isolated.  

In a June 2014 VA examination report, the examiner noted that the Veteran had both PTSD and depression.  The Veteran's depression was noted to be more likely than not secondary to his PTSD and was responsible for 80 percent of the Veteran's social and occupational impairment.  Current symptoms were noted to include depressed mood, anxiety, panic attacks occurring weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, impaired abstract thinking, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and suicidal ideation.
The examiner specifically indicated that the Veteran's depression and PTSD resulted in occupational and social impairment with deficiencies in most areas,
such as work, school, family relations, judgment, thinking and/or mood.

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's PTSD more nearly approximates a 70 percent disability evaluation (i.e., occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood) for the initial rating period on appeal.  The VA and private psychiatric examinations discussed above reveal that the Veteran's PTSD has been manifested by depression, social isolation, anxiety, panic attacks, sleep impairment, mild memory loss, near-continuous depression affecting his ability to function independently, and suicidal ideation.  The Board finds that some of these symptoms are specifically included in the 70 percent rating criteria under Diagnostic Code 9411 and more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, thinking, and mood.  
Moreover, the Veteran's GAF scores throughout the examinations discussed above range from 40 to 55, indicative of moderate to serious symptoms or moderate to serious impairment in social, occupational or school functioning.  Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 70 percent rating for PTSD is warranted for the rating period on appeal.

However, the Board further finds that, for the entire rating period on appeal, the Veteran's PTSD does not more nearly approximate the criteria for a 100 percent rating for any period on appeal.  The Board finds that the Veteran's PTSD symptoms do not more nearly approximate total social impairment and do not contemplate the symptomology considered under the 100 percent rating criteria.  The evidence shows that the Veteran remains married and has relationships with his children.  He also indicated that he has several friends and is able to volunteer as a mentor to other veterans.    

In reaching this conclusion regarding the degree of occupational and social impairment, the Board has considered all the Veteran's psychiatric symptoms and impairment, whether or not the symptom is specifically listed in the rating criteria, considering such symptoms as "like or similar to" the symptoms in the rating criteria.  See Mauerhan, 16 Vet. App. at 442 (stating that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and that, without those examples, differentiating between rating evaluations would be extremely ambiguous); Vazquez-Claudio, 713 F.3d at 116-17 (the rating criteria under § 4.130 is "symptom-driven" and "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

With this in mind, the evidence shows that the Veteran's overall PTSD picture is already adequately contemplated by the 70 percent rating granted herein.  The Veteran does suffer from disturbance of motivation and mood (depression and anxiety), and sleep impairment, but these symptoms are specifically contemplated in the 30, 50, and 70 percent rating criteria.  The same is true with the Veteran's suicidal ideation, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships, which are symptoms specifically contemplated under the 70 percent PTSD disability rating.  The Veteran's GAF scores are also consistent with social and occupational deficiencies in areas, such as work, thinking, and mood. 

For these reasons, the Board finds that the evidence of record do not demonstrate total social impairment and do not more nearly approximate the symptoms contemplate under the 100 percent rating criteria.  Accordingly, the Board finds that a 70 percent rating for PTSD, but no higher, is warranted for the entire initial rating period on appeal.

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, 
*8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Effective Date for Award of Service Connection for PTSD-Laws and Analysis

The Veteran is also seeking an effective date earlier than December 20, 2010, for the grant of service connection for PTSD.  In a March 2012 statement, the Veteran indicated that he did not receive notice of a July 1971 rating decision, which denied service connection for a nervous disorder.  The Veteran argued that there was no indication in the record that a notice of the decision was mailed.  Further, the Veteran indicated that he kept VA apprised of his whereabouts each time he moved.  

In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application. 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  
38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i).

As noted above, the Veteran asserts that he did not receive a copy of the July 1971 rating decision based on the fact that the notice letter is not of record.  A review of the evidence currently of record shows that there is no copy of a notification letter to the Veteran regarding the July 1971 decision.

Nonetheless, there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  See United States v. Chemical Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926).  In Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992), the Court found that the presumption of regularity applied to VA.  The Court found that there is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  The presumption is not absolute; it may be rebutted by the submission of clear evidence to the contrary.  Once clear evidence is submitted, VA is no longer entitled to the benefit of the presumption and the burden shifts to VA to establish that a government official properly discharged his or her official duties.  

Applying the presumption of regularity to the RO, there is no clear evidence indicating that the RO did not mail a notice letter of the July 1971 rating decision. The Veteran's argument alone, that he did not receive a copy of the rating decision, is not sufficient to rebut the presumption of administrative regularity.  Evidence or fact of non-receipt may arguably raise an inference that a notice letter was not mailed, but it is not the type of "clear evidence" required to rebut the presumption of regularity.  See Montalvo v. Brown, 7 Vet. App. 312, 314; Ashley, 2 Vet. App. 65.  

Moreover, the Board observes that VA subsequently sent correspondence to the Veteran and it was not returned as undeliverable.  The Veteran did file a change-of-address form in August 1972; however, this was more than a year after the July 1971 rating decision.  As such, there is no evidence of any address irregularities at the time of the July 1971 decision.  Moreover, the Veteran had the ability to contact VA to inquire about his initial claim for service connection for a nervous disorder; however, he has not presented any evidence that he did so at any time prior to his December 2010 claim for PTSD, which the Board notes was almost 30 years after his initial claim for service connection for a nervous disorder.

In sum, it is presumed that the RO mailed the rating decision to the Veteran at his latest address of record.  The Board notes that, while the Ashley case dealt with regularity in procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied the presumption of regularity to procedures at the RO level, such as in the instant case.  The Court specifically held that a statement of a veteran, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  See Jones v. West, 12 Vet. App. 98, 100 (1998); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  Therefore, the presumption of regularity is not rebutted and the Board concludes that the Veteran was notified of the July 1971 rating decision.  As such, the July 1971 rating decision is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.
 
Further, the Board finds that there is no basis under the law to support an effective date earlier than December 20, 2010.  VA did not receive any correspondence from the Veteran mentioning psychiatric disorder and/or indicating an intent to apply for service connection for psychiatric disorder between July 1971 (the date of the last final rating decision denying service connection for claimed disability) and December 20, 2010 (the date of the Veteran's most recent claim to reopen).  In addition, any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application, which was December 20, 2010. 

The Board is bound by the law governing the assignment of effective dates in its determination in this case.  See 38 U.S.C.A. § 7104 (c).  Indeed, in Leonard v. Nicholson, the Court determined that, even when a Veteran has a claim to reopen, "he cannot obtain an effective date earlier than the reopened claim's application date."  Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

For these reasons, the Board finds that an effective date prior to December 20, 2010, for the award of service connection for PTSD is not warranted.

TDIU-Laws and Analysis

A veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In determining whether the Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

In Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Federal Circuit held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case). Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner's opinion.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16 (a).  The ultimate issue of whether TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

The evidence suggests that the Veteran may be unemployable due to his service-connected PTSD disability.  In his November 2013 TDIU application (VA Form 21-8940), he reported that his PTSD, depression, and panic disorder prevented him from securing or following any substantial gainful employment.  He reported completing a law school education.  The Veteran specifically stated that he last worked and became too disabled to work in June 2011.

Accordingly, the Board will only consider whether entitlement to a TDIU is warranted for the period beginning June 2011, date the Veteran contends he became too disabled to work and the date he last worked full-time.  See November 2013 VA Form 21-8940.

Regarding the rating period beginning June 2011, the Veteran is in receipt of a 70 percent rating for PTSD (granted herein).  Pursuant to the Board's decision, the Veteran has also been granted service connection for a right knee disability and an allergy disability.  Although ratings have not yet been assigned for his knee and allergy disabilities, the Veteran's 70 percent PTSD rating is sufficient to meet the schedular criteria for TDIU under 38 C.F.R. § 4.16 (a).

The evidence relevant to the Veteran's unemployability includes the March 2013 psychiatric report from Dr. C. G. B. (discussed in detail above).  During the evaluation, it was noted that since his retirement from the federal government as an attorney and Veterans law judge with the Department of Veterans Affairs in January 2010, he had experienced an increased amount of PTSD and depression symptoms.
It was noted that the Veteran's art gallery business continued to lose money, despite his wife's best efforts, primarily due to his inability to function.  Further, although certified to represent veterans before the Department of Veterans Affairs and the Court of Appeals for Veterans Claims, he had not been able to timely respond to VA notices for his claims because of his PTSD and depression.  The only activity he was able to maintain was volunteering as a mentor with the Veteran's Treatment Court, which was some Tuesday afternoons for 2 hours.  Dr. C. G. B. opined that the Veteran's PTSD with depression and persistent panic attacks precluded his ability to engage in substantial gainful employment. 

In a June 2014 VA examination, the examiner noted that the Veteran had both PTSD and depression.  Current symptoms were noted to include, in pertinet part, impaired abstract thinking, difficulty in establishing and maintaining effective work relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner specifically indicated that the Veteran's depression and PTSD resulted in occupational and social impairment with deficiencies in most areas, including work.

The Veteran also submitted a November 2014 Employability Evaluation and a December 2014 Supplemental Vocational Report from B. D., a Certified Rehabilitation Counselor.  The November 2014 report indicated that VA treatment records and private medical records had been reviewed.  B. D. also interviewed the Veteran for 2 hours and thoroughly discussed the Veteran's educational and training background, which included employment at VA as a Veterans Law Judge, and later, as an art gallery owner.  B. D. then indicated that the Veteran demonstrated "severe handicaps" which impeded his vocational development, including suicidal ideation, anxiety, depression, withdrawal, impaired memory, impaired concentration, and difficulty relating to others.  B. D. further indicated that the Veteran had occasional right knee pain on extension.  Based on the results of the Vocational Evaluation performed on him, as well as his college education with professional degree as an attorney, and his most recent work experience as an art gallery owner, B. D. opined that there were no jobs that the Veteran could perform in the local or national labor marked on a sustained, regular, and competitive basis due to his physical and emotional disabilities. 

The Board finds the report from B. D. to be highly probative as to whether the Veteran is able to obtain and sustain substantial gainful employment.  B. D. is a certified rehabilitation counselor and thoroughly discussed the Veteran's educational and employment history, and how his current PTSD and right knee symptoms interfered with his employment.  Further, B. D. reviewed the relevant evidence of record, to include VA and private medical examinations.  His opinion was also supported by a well-reasoned rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Based on this evidence, in addition to the Veteran's work history and educational level, and resolving reasonable doubt in the Veteran's favor, the Board finds that entitlement to a TDIU is warranted effective June 2011.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  As discussed in detail above, an effective date prior to June 2011, for a TDIU is not warranted.

ORDER

New and material evidence having been received, the claim for service connection for a right knee disorder, is reopened. 

Service connection for a right knee disorder, diagnosed as arthritis, is granted. 

New and material evidence having been received, the claim for service connection for hay fever, is reopened. 

Service connection for an allergy disorder, diagnosed as allergic rhinitis, is granted. 

For the entire initial rating period on appeal, a 70 percent rating, but no higher, for PTSD is granted, subject to the laws and regulations governing monetary benefits. 

An effective date prior to December 20, 2010, for the grant of service connection for PTSD is denied.  

Beginning June 2011, a TDIU is granted, subject to the laws and regulations governing monetary benefits.



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


